Per Curiam,
The learned chancellor found that the weight of the evidence warranted the conclusion that the coal in controversy is part of a single vein, and it was admitted by learned counsel for the appellants, on the argument of this appeal, that there was evidence to support such a finding. For this reason alone their bill might have been properly dismissed. The decree dismissing it is affirmed, on the fourth conclusion of law reached by the court below, which is as follows: “Face to face with the coal as it so presented itself, they dealt with it as a unit. As such the identity of the thing granted is free from doubt. Any other conclusion would avoid the deed for uncertainty as it would be impossible to determine which of the two parts was intended to be conveyed.”
Decree affirmed at appellants’ costs.